Title: From Thomas Jefferson to Thomas Mann Randolph, 22 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Washington June 22. 1803.
          
          As possibly an authentic copy of the decree against Henderson may be wanted at the hearing of his & Peyton’s applications for an order of court for a mill, I have procured one from Richmond & inclose it to you. you will observe the level to which it restores & confirms my right is that at which the water stood at the confines between Henderson & myself, before the erection of his dam. that is to say at the corner chesnut where our line terminates on the river, a little above the corner of his field on the river. of course it entitles me to remove every unfixed stone of the dam & to leave the ledge of fixed rock only, in it’s natural state. this would not give sufficient fall for a mill at his 4. acres, but would give a plenty to the owner of the ground from thence to where the river makes still water. On this circumstance & the greater right of the owner of the whole tract rather than the owner of the 4. acres, I build my belief that the justice of the court will refuse Henderson an order, and give it to his competitor.
          Every thing confirms that war between England and France cannot be avoided: and our last intelligence from both places gives us reason to believe we shall be able to make it the occasion of placing ourselves at ease on the Missisipi, and continuing at peace with both. I had a letter of the 14th. from mr Eppes mentioning that Maria’s health was pretty good, that they should leave that place the 10th. of July for the Louisa springs, and meet me at Monticello the last of the month. my tender love to my dear Martha, & the little ones & affectionate attachment to yourself.
          
            Th: Jefferson
          
         